Citation Nr: 1447127	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1962.  He died in May 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In April 2014, the Board remanded the instant matter.

In June 2014, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At the request of the appellant, the record was held open for an additional 60 days after the hearing to allow for the submission of additional evidence.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the appellant's appeals.  A review of the documents in Virtual VA reveals that, with the exception of the June 2014 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

At the time of the Veteran's death, service connection had been established for degenerative disc disease of the cervical and lumbar spines, peripheral neuropathy of the right and left lower extremities and degenerative joint disease of the right hip.  According to the official Certificate of Death, the immediate cause of the Veteran's death was respiratory failure which was due to metastatic lung cancer.

The appellant has argued that the Veteran's service-connected peripheral neuropathy caused him to experience blood clots in his legs, which then-at a minimum-partially caused his death.  The Board notes that the appellant had testified that she had worked as a registered nurse for two years at the June 2014 hearing.  The appellant's credentials as a registered nurse, could, potentially, render her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.   See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  However, she has provided no rationale in support of her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  An etiological opinion as to the Veteran's cause of death is not contained in the record.  As such, the Board finds that a remand is necessary in order to obtain an opinion regarding the cause of the Veteran's death, specifically whether his service-connected peripheral neuropathy caused or contributed to his death.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002). 

With regards to the claim for DIC under the provisions of 38 U.S.C.A. § 1151, the appellant has alleged that VA was negligent or displayed the lack of proper skill in its care of the Veteran.  Specifically, the appellant claims that VA (1) improperly removed or treated his colon cancer, (2) released him too soon after surgery, (3) misdiagnosed his blood clot in approximately March or April 2009, (4) refused to treat him after he was released, (5) refused to admit him to the hospital in March or April 2009 and (6) misread the results of a December 2008 computed tomography (CT) scan, resulting in the failure to timely diagnose the malignancy in the lung and right hemipelvis.  In a September 2009 opinion, a VA physician opined that a review of the Veteran's treatment records revealed no evidence of carelessness, negligence, lack of proper skill or error in judgment by VA during the evaluation and treatment of the Veteran's disease and noted that the Veteran had only been sent home on occasions when he was stable and did not require inpatient care.  However, this opinion was provided without a rationale.  See Nieves-Rodriguez supra.  Further, this opinion did not address all of the appellant's contentions regarding VA's care of the Veteran.  As such, an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion from an appropriate medical professional regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. 

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions: 

(a) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected peripheral neuropathy of the right lower extremity was the principal cause of death?  In other words, was this service-connected disability, either singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto?

(b) Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected peripheral neuropathy of the right lower extremity was the contributory cause of death?

In other words, did the service-connected peripheral neuropathy of the right and left lower extremities (a) contribute substantially or materially to death, (b) combine to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 
In answering (1) and (2), the examiner must consider and address the appellant's contentions that the Veteran's peripheral neuropathy of the right lower extremity caused him to develop blood clots which then at least contributed to his death.

The examiner should provide a detailed rationale for all opinions expressed. 

2.  Return the claims file, to include a copy of this remand, to the September 2009 VA examiner for an addendum opinion.   If the examiner who drafted the September 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The examiner should review the claims folder and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to the following: 

Was there was any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in the treatment of the Veteran, including any failure to timely diagnose and/or treat the Veteran's lung cancer and right hemipelvis cancer?  The examiner should specifically address the appellant's contentions that:

a) VA improperly removed or treated the Veteran's colon cancer;
b) VA released the Veteran from the hospital too soon after surgery;

c) VA misdiagnosed the blood clot in the Veteran's legs in approximately March or April 2009;

d) VA refused to treat the Veteran after he was released from the hospital;

e) VA refused to admit the Veteran to the hospital in March or April 2009; and

f) VA misread the results of a December 2008 CT and hence failed to timely diagnose the malignancy in the lung and right hemipelvis.

The examiner should provide a detailed rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



